DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/28/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

	The elected species carbomer (polyacrylic acid) as specific polymer PA1 is free of art, and the examination moves next species PA1 alginic acid.
The application is examined in view of PA1 alginic acid as PA1,  carbomer (polyacrylic acid) as specific PA2;  the compound of claim 6 as specific PC1 and PC2; isononyl isononanoate as specific oil; dextrin and fatty acid ester (dextrin palmitate) as specific gelling agent; hydrating agent as specific active agent. Claims 1-10, 12-16 read on the elected polymer, oil and gelling agent and are under examination. Claim 11 does not read on the elected species and is withdrawn from consideration.

Claims 1-22 are pending, claims 1-10, 12-16 are under examination.

Claim Objection
Claim 14 is objected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goutayer et al. (US20140045949) in view of  Kindel et al. (US20130195773) and Tournilhac (EP1386600).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Goutayer et al.  teaches a composition in the form of O/W emulsion comprising an oil droplet encapsulated by shell comprising a anionic polymer such as polyacrylic acid and a cationic polymer such as amodimethicone, size of droplet is more than 500um, the aqueous phase is at least 60% by volume (claims 1-20; page 1-2, page 1-2, [0001-0050]; page 3, [[0074]). No surfactant is required (page 2, [0057]). In one embodiment, the composition is cosmetic or pharmaceutical composition, the oil in the oily phase is silicone oil, mineral oil or vegetable oil; the oily phase comprises, in one alternative, molecules of cosmetic interest, such as active agents, coloring agents, stabilizers, preservatives, modifying agents selected from texture agents, viscosity agents, pH agents, osmotic force agents or refractive index modifiers (page 3, [0071-0078]). In another embodiment, the oil phase comprises perfume and isononyl isononoate (page 11, examples 5-6). In one embodiment, the composition is cosmetic composition such as lotion and sunscreen (page 3, [0074]).

    PNG
    media_image1.png
    470
    669
    media_image1.png
    Greyscale

 Kindel et al.  teaches a composition in the form of O/W emulsion comprising capsule with size from 0.01 to 1 mm, and the capsule comprises a membrane formed by cationic polymer (amodimethicone) and anionic polymer (such as alginic acid), The active substance is encapsulated inside capsule (page 15-16, [0180, 0182, 0184, 0186]). In one embodiment, the composition is sun screen (claims 6 and 8). In another rembodiment, the composition includes moisturizers (claims 1 and 3). This teaches hydrating agent.
Tournilhac teaches a physiologically acceptable composition, especially a cosmetic composition, containing a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester with a degree of substitution of less than 2. The dextrin ester makes it possible to obtain a stick that does not exude, and which gives a glossy, non-migrating and long-lasting deposit over time when applied (abstract). Tournilhac teaches cosmetic compositions which "may be in the form of a ...
water-in-oil emulsion" (Page 12, [0118]) , the dextrin ester is preferably "a dextrin palmitate" (page 4,  [0037]) in an amount ranging from I% to 50% ... by weight relative to the total weight of the composition" (page 5, [0040-0041]) - wherein "[t]he total liquid fatty phase of the composition (i.e. the total amount of oil(s)) can represent from 5% to 95% ... by weight relative to the total weight of the composition" (page 6, [0057]) - which "has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny" (page 3, [0022]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Goutayer et al.   is that Goutayer et al. do not expressly teach drop size less than 500um, gelling agent. This deficiency in Goutayer et al.   is cured by the teachings of Kindel et al.  and Tournilhac.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goutayer et al., as suggested by Kindel et al.  and Tournilhac,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare a mixed sunscreen composition by mixing sunscreen of Goutayer et al. and Kindel et al.  because both emulsion of Goutayer et al. and Kindel et al.  are for the same purpose. MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it is obvious for one of ordinary skill in the art to prepare a mixed sunscreen composition by mixing sunscreen of Goutayer et al. and Kindel et al.   and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include dextrin palmitate as gelling agent in oil phase because this has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny as suggested by Tournilhac. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to include dextrin palmitate as gelling agent in oil phase and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, since Kindel et al.   teaches emulsion of capsule comprising anionic polymer such as alginic acid and cationic polymer such as polyamine with size at about 0.01 to 1mm (10um to 1000um) encompassing size of less than 500um, Goutayer et al. teaches capsule comprising anionic polymer such as polyacrylic acid and cationic polymer such as amodimethicone, the mixed emulsion of Kindel et al.   and Goutayer et al. comprises capsule drop size of less than 500um and capsule drop size larger than 500um. The drops G1 and G2 are different in nature since PA1 is different from PA2.
Regarding claim 3, Goutayer et al. teaches isononyl isononoate.
Regarding claims 5 and 7, Goutayer et al. teaches 0.5% of polyacrylic acid in aqueous phase which is 80% of total amount, then is about 0.4% of total amount; Goutayer et al. teaches 1% of amino-silicone (cationic polymer) in oil phase.
Regarding claim 12, Prior arts are silent about mixing ratio of two emulsion, but at least 1:1 is obvious in the absence of evidence to the contrary.
Regarding claim 13, prior art teaches perfume.
Regarding claim 15, Goutayer et al. teaches color substance.
Regarding claim 16, Goutayer et al. teaches 15ml of oil phase out of 100ml emulsion, it is about 15% by weight.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Response to argument (only those related with new ground of 103 rejection would be addressed herein):
	Applicants argue unexpected results with claimed invention.
	In response to this argument: This is not persuasive. MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) . Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Applicant’s data is not sufficient to overcome the 103 rejection at least for the following reason. Firstly, applicants failed to compare with closest prior art. Secondly, applicants failed to demonstrate those results as unexpected since Spengler teaches the mixed emulsions of small and large particle size exhibit significant improvement in stability, skin feel, as compared to a straight nanoemulsion or to a straight macroemulsion. Therefore, the 103 rejection is still proper. 
 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10300006 in view of Goutayer et al. (US20140045949),  Kindel et al. (US20130195773) and Tournilhac (EP1386600).  The reference patent teaches an O/W emulsion comprising capsule of polyacrylic acid and amodimethicone with size more than 500um, in view of Goutayer et al., Kindel et al. and Tournilhac, according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

 Claims 1-10 and 12-13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11026879 in view of Goutayer et al. (US20140045949),  Kindel et al. (US20130195773) and Tournilhac (EP1386600).  The reference patent teaches an O/W emulsion comprising capsule of polyacrylic acid and amodimethicone with size more than 500um, in view of Goutayer et al., Kindel et al. and Tournilhac, according to the same rational as the above 103 rejection, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.

Response to argument:
Applicants argue the same as 103 rejection.
In response to this argument: this is not persuasive. Since those arguments are sufficient to overcome 103 rejection, they are not sufficient to overcome the ODP rejections.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613